Andree Layton Roaf, Judge, concurring. I agree with the majority that these convictions must be affirmed, but write to express my concern that this case represents either the failure of the police to properly respond to a serious domestic situation, or an abuse of the criminal process. Williams, a habitual offender, is certainly not a sympathetic figure, and the victim, Douglas, obviously regretted her foolhardy decision to allow him to move into her home after only a few weeks’ acquaintance. His tenure there was short, they were not married, and when she wanted him to leave his refusal to do so was, at a minimum, unreasonable and ungentlemanly. Douglas then attempted to enlist the Little Rock Police to help solve her dilemma, calling them some three to four times over a short period of time. According to Douglas, the police “escorted [Williams] away” several times, but told her, apparently in Williams’s presence, that they “couldn’t make him leave” the apartment because he lived there. However, Douglas testified at trial that Williams had held her in her apartment against her will, berated and threatened her, and caused her to stay away from her apartment out of fear. These are allegations that, if communicated to police officers, should have led to Williams’s arrest, or at least better advice and assistance than she got. Finally, perhaps after tiring of her calls, police made Williams once again leave on December 9, but this time “told him” not to return. The burglary and theft occurred the next day. Douglas may or may not have known that pursuant to the Arkansas Domestic Abuse Act of 1991, Ark. Code Ann. §§ 9-15— 103 — 9-15-211 (Repl. 1998), she could have attempted to secure an ex parte order of protection and had Williams removed from her home, without hiring an attorney. Of course, this would not have been as easy or convenient as simply calling the police, the course of action that she took. In any event, Williams solved Douglas’s dilemma when he broke the glass of the apartment the next day and took, not merely his clothing, which she had already removed, but items that belonged to Douglas. In this instance, the obvious questions of whether this was a domestic dispute, a civil property dispute, or a crime, were foreclosed by the breaking of Douglas’s window. Had Williams lived there longer, had he had no criminal record, had he been, in essence, a more “sympathetic figure,” perhaps these charges would not have been filed, and he would not have ended up with a felony-burglary conviction for breaking into what even the police had just days earlier characterized as his residence. Certainly, neither his nor any like criminal prosecutions should hinge on the length of the residency, whose name is or is not on a lease, failure to contribute to household expenses or, in this case, an admonition, finally, by the police to leave and “not come back.” However, in this instance, it apparendy does. For these reasons, I reluctantly concur in affirming Williams’s convictions.